Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the Patent Board Decision released September 12, 2022 and the Appeal Dismissal on November 16, 2022.  The Patent Board issued a New Ground of Rejection, under 37 C.F.R. § 41.50(b), for claim 1.
Claims 1-3, 6-8, and 11-13 are currently pending and claims 4, 5, 9, 10, 14, and 15 have been cancelled.  The claims being examined were filed October 24, 2022.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-8, and 11-13 are unpatentable under 35 U.S.C. § 101.

Step 1 — Statutory Category
Under Step 1 of the patent-eligibility inquiry under § 101, we determine whether a claim is directed to one of the four statutory categories of invention, i.e., a process, machine, manufacture, or composition of matter.
Independent claim 1 recites “[a] method for analyzing usage based data to quantify driving behavior . . . so as to quantify risky driving behavior below a speed limit” including a series of steps (e.g., collecting data, organizing data, and measuring the data). Dependent claims 2 and 3 are also directed to a method.  Independent claim 6 is similar in scope to claim 1 and is directed to a method, as are dependent claims 7 and 8. Independent claim 11 is directed to a system, as are dependent claims 12 and 13.  Therefore, claims 1-3 and 6-9, as method claims, and claims 11-13, as system claims, recite at least one of the enumerated categories (e.g., a process) of eligible subject matter in 35 U.S.C. § 101.
As a result, we continue our analysis under Step 2A, Prong 1 of the Guidance to determine whether the claims recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above).
Step 2A, Prong I — Focus of the Claim
If a claim falls within one of the statutory categories of patent eligibility (i.e., a process, machine, manufacture, or composition of matter), then the first inquiry is whether the claim is directed to one of the judicially recognized exceptions (i.e., a law of nature, a natural phenomenon, or an abstract idea). Alice, 573 U.S. at 217. As part of this inquiry, we must “look at the ‘focus of the claimed advance over the prior art’ to determine if the claim’s ‘character as a whole’ is directed to excluded subject matter.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (citations omitted).
Here, the focus of claims 1, 6, and 11 is collecting usage based data (i.e., data collection, or pre-solution activity)1 and organizing and measuring data (i.e., a mental process involving judgment, evaluation, or opinion using a computer/processor as a tool) and a risk assessment (i.e., a fundamental economic practice).2 This is in agreement with Applicant’s disclosure that (I) the invention relates to the collection of usage based data to assess risk (see Spec. 1:20-33); see also Title “(METHOD FOR APPLYING USAGE BASED DATA”); and (II) the purpose of the invention is to utilize usage based data other than speed and time to measure operational behavior (see Spec. 17:10-11).  Additionally, claim 6 discloses measuring the fractal dimension of each line segment which is organizing and measuring data (i.e., a mental process involving judgment, evaluation, or opinion using a computer/processor as a tool; see Spec. 11:14-33.).  Further, claim 11 discloses measuring the generalized line length and fractal dimension of each line segment which is also organizing and measuring data (i.e., a mental process involving judgment, evaluation, or opinion using a computer/processor as a tool; see Spec. 11:14-33 and 12:4-13:18).
Claims 2, 7, and 12 detail that risky driving behavior is determined by comparing the data to a target data with the computational device.  Claims 2, 7, and 12 are directed to organizing and measuring data (i.e., a mental process involving judgment, evaluation, or opinion using a computer/processor as a tool) and a risk assessment (i.e., a fundamental economic practice).
Claims 3, 8, and 13 detail quantifying risky behavior as a behavioral score with the computational device.  Claims 3, 8, and 13 are directed to organizing and measuring data (i.e., a mental process involving judgment, evaluation, or opinion using a computer/processor as a tool) and a risk assessment (i.e., a fundamental economic practice).
The advance over the prior art is improving relevance and accuracy of risk assessment by using specific parameters (e.g., usage based data such as lateral movement time series data) to improve risk quantification, which is a mental process involving judgment, evaluation, or opinion using a computer/processor as a tool.
Mental Process and Fundamental Economic Practice:
The Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See Guidance, 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”); MPEP § 2106.04(a)(2)CID)(C); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”), quoted in MPEP § 2106.04(a)(2)(III).
The Guidance states that the abstract idea exception includes mental processes, which include “concepts performed in the human mind (including an observation, evaluation, judgment, opinion).” Guidance, 84 Fed. Reg. at 52. Such concepts must be capable of being practically performed in the human mind, although the use of a physical aid, such as a pen and paper, or a computer, does not negate the mental nature of such a concept. October 2019 Update: Subject Matter Eligibility Guidance (hereinafter, Guidance Update) 8-9 (October 2019), available at https://www.uspto.gov/sites/ default/files/documents/peg oct 2019 update.pdf.
Here, Applicant’s advance over the prior art is improving the accuracy, speed, and/or relevancy of applying (collecting, organizing, and measuring data) to improve risk assessment, which is a mental process involving observation, evaluation, judgment, or opinion. This is supported by Applicant’s disclosure (see Spec. 1:20—-33); see also (see Spec. 17:10-11) (purpose of the invention is to utilize usage based data other than speed and time to measure operational behavior).
Here, although claims 1, 6, and 11 nominally recite using usage based data to quantify a risk computing device implementing a question answering system (see supra claim 1, preamble and limitation A), the claims recite the performance of steps of a mental process (see Benson, 409 U.S. at 67, i.e., organizing collected data into line segments and measuring the organized data (see supra claim 1).  
Dependent claims 2, 3, 7, 8, 12, and 13 also recite the performance of steps of a mental process (see Benson, 409 U.S. at 67, i.e., organizing collected data into line segments and measuring the organized data.  
Therefore, we conclude the claims recite a mental process (i.e., a concept performed in the human mind, such as an observation, evaluation, judgment, or opinion), using a computer as a tool (e.g., for collecting, organizing, and measuring data), which is an abstract idea. See Guidance, 84 Fed. Reg. at 52; Guidance Update 7-9; Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (2014) (concluding claims reciting receiving two data sets, and combining those data sets into a single data set is “an ineligible abstract process of gathering and combining data’); Elec. Power, 830 F.3d at 1353-54 (concluding claims directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” were abstract); SAP Am., 898 F.3d at 1167 (concluding claims were directed to the abstract idea of “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis”); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016) (“analyzing information by steps people [can] go through in their minds, or by mathematical algorithms, without more [are] mental processes within the abstract-idea category.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”); Benson, 409 U.S. at 67.
Generating a quantified risk assessment by organizing usage based data and then analyzing that data to assess risk, as recited in claims 1, 6, and 11, is a mental process and/or fundamental economic practice. The steps of claims 1, 6, and 11 involve observations, evaluations, judgments, and/or opinions that are capable of being performed by a human with the use of a computer (e.g., a performance-monitoring tool) as a tool, and are mental processes. Thus, consistent with the Guidance and case law, we conclude representative claim 1 recites a mental process (i.e., a concept performed in the human mind, such as an observation, evaluation, judgment, or opinion) and a fundamental economic practice (i.e., assessing risk), which is an abstract idea.  
Additionally, comparing data to a target data, as recited in claims 2, 7, and 12, is a mental process and/or fundamental economic practice. The steps of claims 2, 7, and 12 involve observations, evaluations, judgments, and/or opinions that are capable of being performed by a human with the use of a computer (e.g., a performance-monitoring tool) as a tool, and are mental processes. Thus, consistent with the Guidance and case law, we conclude representative claims 2, 7, and 12 recite a mental process (i.e., a concept performed in the human mind, such as an observation, evaluation, judgment, or opinion) and a fundamental economic practice (i.e., assessing risk), which is an abstract idea.  
Further, quantifying risky driving behavior using a behavioral score, as recited in claims 3, 8, and 13, is a mental process and/or fundamental economic practice. The steps of claims 3, 8, and 13 involve observations, evaluations, judgments, and/or opinions that are capable of being performed by a human with the use of a computer (e.g., a performance-monitoring tool) as a tool, and are mental processes. Thus, consistent with the Guidance and case law, we conclude representative claims 3, 8, and 13 recite a mental process (i.e., a concept performed in the human mind, such as an observation, evaluation, judgment, or opinion) and a fundamental economic practice (i.e., assessing risk), which is an abstract idea.  
The limitations of claims 1, 3, 6, 7, 11, and 13 are also focused on, and generally relate to commercial activities, i.e., the assessment or quantification of risk and/or business relations between people (see generally Spec. 1, 2; Abstr.). As such, the claimed invention recites certain methods of organizing human activity, which is an abstract idea. See, e.g., Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016) (‘analyzing information by steps people [can] go through in their minds, or by mathematical algorithms, without more [are] mental processes within the abstract-idea category.”); Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) (process of organizing information through mathematical correlations found ineligible); Digitech Info. Sys., Inc. v. BMW Auto Leasing, LLC, 504 F. App’x 920 (mem.) (Fed. Cir. 2013) (rendering a decision based on data and mathematical formulas and finding process of operating on information using mathematical formulas/correlations patent ineligible); Clarilogic v. FormFree Holdings, 681 Fed. App’x. 950, 954-55 (Fed. Cir. 2017) (gathering, analyzing, and outputting financial data/assessment is an abstract idea that is patent ineligible).
In view of the foregoing, the claims can be characterized as reciting a judicial exception to patent-eligible subject matter. As a result, the claims recite an abstract idea, and we proceed to Prong Two of Step 2A to determine if the idea is integrated into a practical application, in which case the claim as a whole would not be “directed to” merely an abstract idea.
Step 2A, Prong 2 — Practical Application
Because the claims recite a judicial exception, the next determination is whether the claims integrate the judicial exception into a practical application. Guidance, 84 Fed. Reg. at 54. To determine whether the judicial exception is integrated into a practical application, we identify “whether there are any additional elements recited in the claim beyond the judicial exception(s)” and evaluate those elements, along with the limitations that recite the abstract idea, to determine whether the claim as a whole integrates the abstract idea into a recognized practical application. Guidance, 84 Fed. Reg. at 54-55 (emphasis added); see also MPEP § 2106.05(a)-(c), (e)-(h); Guidance Update 11-12. We use the term “additional elements” for claim features, limitations, or steps that the claim recites beyond the identified judicial exception. See MPEP § 2106.04(d)(1).
Here, claims 1-3, 6-8, and 11-13 recite the additional element of “a computational device” and claims 1, 6, and 11 recite the additional element of “a collection device” for implementing the method for analyzing usage based data, which serve merely to gather and analyze data to quantify risky behavior. Merely adding a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice, 573 U.S. at 223-24. Furthermore, the use of a general-purpose computer to apply an otherwise ineligible algorithm does not qualify as a particular machine. See Ultramercial Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014); In re TLI Commc’ns LLC v. AV Automotive, LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (noting that Alappat’s3 rationale that an otherwise ineligible algorithm or software could be made patent eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice decisions).
In the instant case, using collection and computational devices to more quickly and accurately analyze usage based data to assess risk is nothing more than the abstract idea itself (i.e., a mental process and/or fundamental economic practice). The type of improvements to the abstract idea set forth in claims 1-3, 6-7, and 11-13 result from the routine application of computerized performance-monitoring units as tools, not from any technical innovation. See Intellectual Ventures I LLC y. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”). “[R]elying on a computer to perform routine tasks more quickly or more accurately 1s insufficient to render a claim patent eligible.” OP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 224).
Finally, the collection step is merely a data-collection limitation which constitutes insignificant extra-solution or pre-solution activity. See, e.g., Mayo, 566 U.S. at 79; Bilski, 561 U.S. at 611-12; OFP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363-64 (Fed. Cir. 2015); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). Such extra-solution activity is insignificant and does not integrate the abstract idea into a practical application. See Guidance, 84 Fed. Reg. at 55 n.31; MPEP § 2106.05(g). The collection of data in claims 1 6, and 11, therefore, does not impose meaningful limits on the claimed method and thus amounts to insignificant extra-solution activity that does not integrate the abstract idea into a practical application.
As a result, claims 1-3, 6-8, and 11-13 do not recite any element(s), or ordered combination of elements, which transforms the abstract idea into patent-eligible subject matter. Claims 1-3, 6-8, and 11-13 do not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See also Guidance, 84 Fed. Reg. at 55. Further, claim 1 does not recite any improvement to computer functionality, or specify how the computational device or collection device are used to improve functionality of a computing device. Considering claims 1-3, 6-8, and 11-13 individually and as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.
In summary, claims 1-3, 6-8, and 11-13 recite an abstract idea under Step 2A, and the claims recite a judicial exception (i.e., the abstract ideas of a fundamental economic practice and/or a mental process) that is not integrated into a practical application, in accordance with the Guidance, claims 1-3, 6-8, and 11-13 are directed to an abstract idea under Step 2A, and the eligibility analysis proceeds to Step 2B.
Step 2B — Inventive Concept
Having determined claims 1-3, 6-8, and 11-13 are directed to an abstract idea that is not integrated into a practical application, we now evaluate whether the additional elements, whether examined alone or as an ordered combination, add a specific limitation that is not well-understood, routine, or conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea. See generally Guidance.
With regard to the collection of data and analysis and assessment for risk recited in claims 1, 6, and 11, Applicant discloses that prior art collection and risk assessment devices are known (see Spec. 2:30-5:8, 3:23-24 and Ans. 8 (citing U.S. 8,090,598)).  Applicant admits data collecting means in vehicles used to assess risk and insurance prices was known in the prior art.  And, notably, Applicant’s Specification and Drawings are silent as to what element, computer, or processor performs this process (other than a generic computer). The Drawings do not show, and the Specification does not describe, any specific device for performing the disclosed invention.
Here, considering claims 1-3, 6-8, and 11-13 individually and as a whole, none of the additional elements applies or uses the abstract idea in a meaningful way such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The computational device configured with a collection device recited in the claims is a computerized tool including one or more processors that serves merely to gather, analyze, and generate data in the form of data structures (e.g., usage based data such as a lateral movement time series organized into line segments).
Applicant has not sufficiently shown, with argument or evidence that claims 1-3, 6-8, and 11-13 recite significantly more than the judicial exceptions of mental process and/or fundamental economic practice outlined above. Furthermore, Applicant has not shown that claims 1-3, 6-8, and 11-13 recite features, or a combination of features, that are not well understood, routine, and conventional.
To the contrary, the additional elements recited in claims 1-3, 6-8, and 11-13 are well- understood, routine, and conventional data collection and processing tools. This is supported by Applicant’s Specification, as discussed above, including Applicant’s omission of any element shown in the Drawings to perform the claimed method. See Berkheimer v. HP Inc., 890 F.3d 1369, 1370 (Fed. Cir. 2018); see also Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384 (Fed. Cir. 1986) (explaining that “‘a patent need not teach, and preferably omits, what is well known in the art”); see also USPTO, Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) at 3 (Apr. 19, 2018), available at https://www.uspto.gov/sites/default/files/documents/memo-berkheimer- 20180419.PDF (explaining that a specification that describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” can show that the elements are well understood, routine, and conventional); Intellectual Ventures I LLC y. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).
As a result, the additional elements or combination of elements recited in claims 1-3, 6-8, and 11-13 are not are anything beyond generic computer functions as opposed to an improvement to a mental process or fundamental economic practice. Considering the elements of claims 1-3, 6-8, and 11-13individually and as an ordered combination, claims 1-3, 6-8, and 11-13 do no more than simply instruct the practitioner to implement the abstract idea on a generic computer and/or processor. Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333-34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 (updating an activity log by computer is well-understood, routine, conventional activity). As explained by the Supreme Court, the presence of a generic computer performing generic computer functions, such as calculation and transmission of data, is not enough to transform an abstract idea into a patent-eligible invention. Alice, 573 U.S. at 225-226.

Conclusion
Claims 1-3, 6-8, and 11-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL T PELLETT/             Primary Examiner, Art Unit 2121  


/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121                                                                                                                                                                                                                                                                                                                                                                                    /DAVID A WILEY/Director, Art Unit 2100                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably, Appellant admits that usage based data collection from automobiles, robots, or machines is well-known in the prior art (see Spec. 2:30-4:19).
        2 Our reviewing court has held that combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (patent-ineligible claims were directed to a combination of abstract ideas).
        3 In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994).